Case: 6:18-cv-00334-REW-HAI Doc #: 41 Filed: 10/25/19 Page: 1 of 1 - Page ID#: 379

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF KENTUCKY
LONDON DIVISION

 

CONNIE L. HACKER,

Plaintiff,
Vv.

Case No. 6:18-CV-00334-REW-HAI
AETNA LIFE INSURANCE COMPANY,

Defendant.

 

 

STIPULATION OF DISMISSAL WITH PREJUDICE

COMES NOW the Plaintiff, Connie L. Hacker (“Plaintiff”), and Defendant
Aetna Life Insurance Company (“Defendant”), by and through their undersigned
counsel, and agree and stipulate that the above-styled action and all claims contained
therein should be dismissed with prejudice against Defendant with each party to bear

its own costs.

 

 

 

Dated this day of October, 2019.
LAW OFFICES OF TIMOTHY E. MAYNARD, COOPER & GALE, P.C.
GEERTZ, PLLC
_By: /s/ Timothy E. Geertz By:_William B. Wahlheim, Jr.
Timothy E. Geertz William B. Wahlheim, Jr. (phv)
2333 Alexandria Drive 2400 Regions/Harbert Plaza
Lexington, Kentucky 40504 1901 Sixth Avenue North, Suite 2400

Birmingham, AL 35203-2618
Attorney for Plaintiff

Richard D. Porotsky, Jr.

DINSMORE & SHOHL LLP

255 East Fifth Street

Suite 1900

Cincinnati, Ohio 45202
